In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Westchester County (Connolly, J.), entered May 10, 2011, which, upon a stipulation of settlement dated December 13, 2010, granted her motion for an award of an attorney’s fee in the sum of $66,623.56 only to the extent of awarding her the sum of $25,000.
Ordered that the order is modified, on the facts and in the exercise of discretion, by increasing the award of an attorney’s fee from the sum of $25,000 to the sum of $45,000; as so modified, the order is affirmed, with costs to the plaintiff.
The Supreme Court improvidently exercised its discretion in *1088awarding the plaintiff an attorney’s fee in the sum of only $25,000. Considering the parties’ relative circumstances, including the disparity in the parties’ respective incomes, and considering all of the relevant factors, an award of an attorney’s fee in the sum of $45,000 is appropriate (see Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Moreira v Moreira, 84 AD3d 899, 900 [2011]). Mastro, A.P.J., Skelos, Florio and Hall, JJ., concur.